E-FILED
                                                                                                                         Court of Appeals
                                                                                                                     Suzanne C. Johnson,
                                                                                                                            Clerk of Court
                                                                                                                        7/26/2021 2:13 PM
IN THE MATTER OF THE PETITION                                                                *     IN THE
FOR REINSTATEMENT OF
SAMUEL SPERLING TO THE                                                                       *     COURT OF APPEALS
BAR OF MARYLAND
                                                                                             *     OF MARYLAND

                                                                                             *     Misc. Docket AG No. 105

                                                                                             *     September Term, 2020

                                                                                   ORDER


                   Upon consideration of the Petition for Reinstatement of Samuel Sperling, Bar

Counsel’s consent filed thereto, and the record herein, in the above-captioned case, it is

this 26th day of July, 2021



                   ORDERED, by the Court of Appeals of Maryland, that the Petition be, and it is

hereby, GRANTED; and it is further



                   ORDERED, that, effective July 29, 2021, Samuel Sperling is reinstated as a

member of the Bar of Maryland; and it is further



                   ORDERED, that, on July 29, 2021, the Clerk of the Court shall replace the name

of Samuel Sperling upon the register of attorneys entitled to practice in this Court and

certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial

tribunals in this state.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                     2021-07-28                                                      /s/ Robert N. McDonald
                     08:13-04:00                                                            Senior Judge


Suzanne C. Johnson, Clerk